COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-12-00544-CR


CLIFFORD ORAN CRAIG                                                  APPELLANT

                                          V.

THE STATE OF TEXAS                                                         STATE


                                       ----------

              FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                           MEMORANDUM OPINION 1

                                       ----------

          Appellant Clifford Oran Craig was convicted in 1985 of aggravated sexual

assault of a child. The jury assessed his punishment at life imprisonment, the

trial court sentenced him accordingly, and we affirmed his conviction. 2 In August

2009, Appellant filed a pro se motion for postconviction DNA testing in the trial
          1
          See Tex. R. App. P. 47.4.
          2
          See Craig v. State, 704 S.W.2d 948 (Tex. App.—Fort Worth 1986, pet.
ref’d).
court under chapter 64 of the code of criminal procedure. 3          He received

appointed counsel the next day and filed a supplemental motion in July 2010.

The trial court denied the motion on March 30, 2011.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 4 by presenting a

professional evaluation of the record and demonstrating why there are no

arguable grounds for appeal. 5 This court gave Appellant the opportunity to file a

brief on his own behalf, and Appellant filed a pro se brief raising two issues. The

State also filed a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. 6 Only then may

we grant counsel’s motion to withdraw. 7

      3
       See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2013).
      4
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      5
        See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).
      6
       See Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 923.
      7
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


                                           2
      We have carefully reviewed the record and the briefs filed by Appellant, his

counsel, and the State.     We agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record that arguably might

support any appeal. 8 Accordingly, we grant the motion to withdraw and affirm the

trial court’s order denying DNA testing.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2014




      8
       See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                           3